981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Nathaniel SMITH, Defendant-Appellant.
No. 92-6581.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  December 15, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CR-90-364-A)
Nathaniel Smith, Appellant Pro Se.
Janet Woehl Reincke, Kathy Michelle Clark, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Nathaniel Smith appeals from the district court's order denying Smith's motion for relief pursuant to Fed.  R. Crim.  P. 35.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Smith contends that the Government failed to investigate the information he gave them pursuant to his plea agreement.  Had the Government done so, Smith contends, it would have moved for reduction of his sentence pursuant to Rule 35.  Smith contends that this failure to investigate was a breach of the plea agreement.  Smith also contends that the sentence was unconstitutionally disparate from that of a co-defendant.  Finding no merit in Smith's claims, we affirm.


2
At an oral hearing on the motion, the Government provided evidence that it investigated the information it received from Smith, and that the information was stale and of little help in ongoing investigations.  The evidence showed that the information was only useful to corroborate already existing information.


3
The Government also showed that Smith and his co-defendant were involved in the drug conspiracy in differing degrees.  Further, the Government showed that Smith's co-defendant provided substantial assistance in the early stages of the proceedings.  Thus, the disparate sentences were rationally based and, therefore, constitutional.   United States v. Roberts, 915 F.2d 889, 891 (4th Cir. 1990), cert. denied, 59 U.S.L.W. 3581 (U.S. 1991).


4
The district court correctly found no breach of the plea agreement by the Government.  Further the district court properly found that the disparate sentences were merited due to the underlying facts.  We therefore affirm the district court's denial of the motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED